Citation Nr: 1628583	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-31 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2015, the Veteran testified at a Board hearing.

This case was previously before the Board in May 2015.  At that time, the Board denied the Veteran's claim for an increased rating.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court approved a May 2016 Joint Motion for Remand (Joint Motion) that vacated the Board's May 2015 decision and returned the matter to the Board.  


FINDING OF FACT

The Veteran's PTSD results in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.4, 4.7, 4.130 Diagnostic Code (DC) 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran underwent a VA medical examination in June 2014; the examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

As noted above, in May 2016, the Court approved a Joint Motion that vacated the Board's May 2015 decision and returned this issue to the Board.  In that Joint Motion, the parties found that the Board did not support its decision to deny the Veteran an increased rating with an adequate statement of reasons and bases.  The Board's decision herein directly responds to the deficiencies highlighted by the Joint Motion.  

For the foregoing reasons, VA's duty to assist has been met.


II.  Increased Rating Claim

Legal Criteria

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts

The Veteran underwent a VA examination in June 2014 after scheduling an earlier VA examination was unsuccessful.  At that time, the Veteran stated that he was divorced and rarely socialized.  He stated that he lives in an old school bus on 80 acres of property.  

The examiner noted that the Veteran's grooming and hygiene were adequate, and he was alert and cooperative during the examination.  The Veteran's receptive speech was impaired, and the examiner spoke slowly to the Veteran to help with comprehension.  The Veteran described his mood as "confused."  The Veteran denied suicidal and homicidal ideation.  The examiner noted no signs of delusions, hallucinations, or other signs of psychosis.  She described the Veteran's insight and judgment as adequate.  

The examiner diagnosed the Veteran as suffering from PTSD.  She found that the Veteran had a depressed mood, a difficulty in understanding complex commands, and disturbances of motivation and mood.  She also found that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and a difficulty in adapting to stressful circumstances.  She concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran's VA treatment records are consistent with the findings of the June 2014 VA examination.  For instance, these records consistently describe the Veteran as attentive, oriented, and alert.  They note that the Veteran's insight and judgment were at all times adequate.  The Veteran never had delusions or hallucinations, and he consistently denied homicidal ideation.  

Much as in his examination, the Veteran was frequently frustrated by the limitations he faced as a result of his stroke.  He stated that it was difficult for him to listen to and follow messages left on his answering machine.  He complained of not being able to think of the right words when speaking.  Both his mental health treatment providers and his other VA specialists attributed these problems to his stroke and not to his service-connected PTSD.  

At one appointment in September 2013, the Veteran was in "somewhat soiled clothing" that was nevertheless appropriate for the weather.  At all other times, the Veteran's appearance and hygiene were appropriate.  Also, in September 2013 and October 2013, the Veteran endorsed having thoughts such as "what's the use of living," but he consistently denied any suicidal plan or intent.  Further, he consistently stated that he could not think of harming himself, as he was worried about his pets.  

At his March 2015 Board hearing, the Veteran described himself as "okay right now."  He denied suicidal ideation, stating that though he gets angry, his faith prevents him from doing anything to himself or to others.  He stated that he continued to live in a school bus on his property, and that though he did not socialize with others, he did have one friend from Washington, DC.  

Analysis 

The above summarized evidence shows that the Veteran's PTSD symptoms and the occupational and social impairment they result in most closely match that described by the 70 percent rating.  Again, such a rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

The evidence shows that the Veteran's PTSD resulted in occasional suicidal ideation and occasional neglect of personal appearance and hygiene.  The Veteran also displayed an inability to establish and maintain effective relationships, evidence by the fact that the Veteran lives alone and has one close friend.  VA treatment records show that the Veteran attempted to reach out to others, but he was frequently unable to do so and continued to live a relatively isolated life.  These symptoms have resulted in the deficiencies in most areas as required for the 70 percent rating, showing problems in the Veteran's family relations, judgment, and mood.  

That said, the Veteran's PTSD symptoms and their effects do not equal or approximate those described by the 100 percent rating.  Again, that rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.  

The evidence does not show that the Veteran has displayed any of these symptoms.  A review of the VA treatment records and his VA examination show that the Veteran's thought processes have been consistently normal.  He has denied suffering from delusions and hallucinations, and there is no evidence that the Veteran has displayed gross inappropriate behavior.  Despite his occasional suicidal ideation, the Veteran has consistently denied having a plan or intent to hurt himself, and he has frequently mentioned the things he wants to live for, including caring for the animals at his home.  Though the Veteran did have occasional neglect for his personal hygiene, there is no evidence of any disturbance in his ability to perform activities of daily living, and the vast majority of the VA treatment records show that the Veteran was well groomed and casually dressed.  There is no evidence of disorientation or memory loss.  

Additionally, the symptoms highlighted above do not approximate those described by the 100 percent rating.  Though the Veteran does exhibit serious symptoms as a result of his PTSD, a review of the evidence shows that these symptoms are not nearly as severe as those described by the 100 percent rating.  

The Veteran's symptoms also not result in total occupational and social impairment.  Though the Veteran is not currently working, the evidence shows that this is primarily attributed to the Veteran's nonservice-connected residuals of a stroke and not to his PTSD.  The evidence does not show, and the Veteran does not contend, that he is not working on account of his PTSD and its resultant symptoms.  Further, while the Veteran has had difficulty maintaining new relationships, he does have one close friend who he sees occasionally.  In light of these facts, the Board cannot find that the Veteran's symptoms result in total occupational and social impairment as required for a 100 percent rating.  

As to extraschedular consideration, the evidence shows that the Veteran's PTSD has resulted in, among other symptoms, occasional suicidal ideation, occasional neglect of personal hygiene, an inability to adapt to stressful circumstances, an inability to establish and maintain effective relationships, and frequent nightmares about his service in Vietnam.  These symptoms are expressly provided for by the applicable rating criteria for PTSD, and the rating criteria reasonably describe the Veteran's disability level.  

Moreover, as the criteria for evaluating psychiatric disorders contemplate a range of impairment from nonsymptomatic to total impairment with only examples of symptoms of such impairment, there are no symptoms not contemplated.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the Veteran's PTSD is adequate; referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., (citing Thun and Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008)).  

Here, the Veteran has not argued that his service-connected PTSD, in combination with his other service-connected disabilities (namely tinnitus and left ear hearing loss), should be referred for extraschedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  Thus, consideration of an extraschedular rating on a collective basis is not before the Board.  

As a final matter, in its previous decision, the Board explained why the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had not been raised by the record.  This issue was not argued or addressed by the May 2016 Joint Motion.  Accordingly, the Board incorporates by reference its findings regarding entitlement to a TDIU from its May 2015 decision and determines that no further discussion regarding this issue is warranted.  Moreover, the Board finds that the above analysis addresses the issues set forth in the May 2016 Joint Motion.

In summary, the Board finds that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, but not in total occupational and social impairment.  As the preponderance of the evidence is against an even higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A 70 percent disability rating for PTSD is therefore warranted.  


ORDER

A 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


